DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the working piston and the interior space made up of the piston-rod-side working space and a piston-rod-remote working space must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bitterly (US-4685253).
	Regarding claim 12, Bitterly discloses a damper tube (fig 1, 12 and/or fig 5, 71) comprising an interior space which is at least partially filled with damper medium and which has a longitudinal axis and an outer wall (at least fig 1, 2, and 5, col. 6, lines 23-25), a piston rod (at least one of a mechanical force of outer tube acting on the piston, i.e member 42 directly moving piston 32, col. 7, lines 32-68, and/or   in an alternative interpretation, at least one of a mechanical force as seen in figure 5, or in an alternative interpretation, a coupling to an outside member wherein the coupling or outside member has been interpreted as the piston rod since it is attached to and acts on the piston to increase compressive force, or in an alternative interpretation, at least the cable 144 (fig 10),  col. 4, line 58- col. 5, line 5) movably disposed in the damper tube, a working piston (at least 31/32 and or piston arrangement disclosed in columns 4, 5, and 7 and at least figures 5 and 10 i.e. wherein the piston has been interpreted as 81 and the piston rod has been interpreted as 79 or wherein the piston has been interpreted as 143 and the piston rod has been interpreted as 144) movable jointly with the piston rod (at least figs 1, 2, and 5), the working piston configured to divide the interior space of the damper tube into a piston-rod-side working space and a piston-rod-remote working space (figs 1, 2, and 5), and a leakage indicator (101, col. 9, line 67) configured to detect leakage of damper medium from the damper (col. 9, lines 66-68), wherein the leakage indicator comprises at least one indicator reaction composition (indicator chemical, col. 10, line 
	As broadly recited, the piston rod and piston have been given the broadest reasonable interpretation with regards to the disclosure.  Claim 12 only requires that the piston rod be movably disposed within the damper tube and movable jointly with the piston.  With regards to the working piston (not shown in Applicant’s figures), claim 12 only requires that it split the interior space and move jointly with the piston rod.  Since the above interpretations of the piston and rod perform such actions and are attached as required by the claim, it has been interpreted that Bitterly discloses a working piston and piston rod.
Regarding claim 13, Bitterly discloses wherein the leakage indicator is arranged in an at least partially radially encircling manner on the damper tube (fig 5, 101, 102, 103). As broadly recited, it has been interpreted that 101, 102, and 103 at least partially encircle the damper in a radial direction since they are located on a circumferential portion of the tube.
Regarding claim 14, Bitterly discloses wherein the leakage indicator has at least one distributing element (103 and window) configured to at least partially distribute the damper medium at least partially in a circumferential direction  (at least outwardly at and to 103) of the damper tube upon contact of the damper medium with the leakage indicator (col. 10, lines 2-9).  As broadly recited, it has been interpreted that the fluid flows, or is distributed, outwardly towards 103 wherein upon reaction happens.  The claim is broad in the sense that it does not require any structural limitations with regards to the distribution).  
Regarding claim 15, Bitterly discloses wherein the leakage indicator comprises at least one color change composition (col. 10, line 7). 

As broadly recited, the piston rod and piston have been given the broadest reasonable interpretation with regards to the disclosure.  Claim 12 only requires that the piston rod be movably diposed within the damper tube and movable jointly with the piston.  With regards to the working 
Regarding claim 17, Bitterly discloses wherein the vibration damper further comprises at least one distributing element configured to distribute the escaped damper medium in a circumferential direction of the damper tube (col. 10, lines 2-9).  As broadly recited, it has been interpreted that the fluid flows, or is distributed, outwardly towards 103 wherein upon reaction happens.  The claim is broad in the sense that it does not require any structural limitations with regards to the distribution).  
Regarding claim 18, Bitterly discloses wherein said indicating comprises a color change reaction (col. 10, lines 5-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657